Citation Nr: 0019636	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include actinic keratosis, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a 
respiratory/pulmonary disorder, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for headaches, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue, on a direct basis, or alternatively as 
a manifestation of an undiagnosed illness.

5.  Entitlement to service connection for a liver condition, 
on a direct basis, or alternatively as a manifestation of an 
undiagnosed illness.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, paranoid 
type; depression; organic mood disorder; atypical bipolar 
disorder; psychosis not otherwise specified (NOS), cognitive 
disorder NOS, and panic disorder with agoraphobia, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness.

8.  Entitlement to service connection for a bilateral knee 
disorder.

9.  Entitlement to service connection for a right ankle 
disorder.

10.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
September 1975 and from November 1990 to June 1991, which 
included some foreign service in the Southwest Asia theater.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part denied the 
above claims.  

Since the veteran's appeal was certified by the RO and 
transferred to the Board for appellate review, the veteran 
has submitted additional evidence to the Board.  The 
additional evidence consists of a report of VA 
neuropsychological assessment conducted in December 1999.  
The provisions of 38 C.F.R. § 20.1304(c), stipulate that, in 
such circumstances, "any pertinent evidence submitted by the 
appellant ... must be referred to the [RO] for review and 
preparation of a Supplemental Statement of the Case."  In 
this case, the Board finds that the additional evidence is 
redundant of evidence already of record and did not contain 
any pertinent evidence not previously considered by the RO.  
Accordingly, the Board finds that, the additional evidence is 
duplicative of other evidence of record and thus, the Board 
perceives no necessity to have such evidence considered by 
the RO pursuant to 38 C.F.R. § 20.1304.  Therefore, appellate 
adjudication of all the evidence of record, including the 
additional submissions, may now proceed.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran has not been shown by competent evidence to 
suffer from a skin disorder which can be related to his 
period of service.

3.  The medical evidence shows that the veteran currently has 
diagnosed medical disorders accounting for his skin 
complaints and the claims of entitlement to service 
connection for undiagnosed disability manifested by these 
symptoms are not plausible.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a respiratory or pulmonary disorder 
which can be related to his period of service.

4.  The veteran has not been shown by objective evidence to 
have any chronic undiagnosed disability manifested by 
respiratory or pulmonary signs or symptoms.

5.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic headache disorder which can 
be related to his period of service.

6.  The medical evidence shows that the veteran currently has 
diagnosed medical disorders accounting for his complaints of 
headaches and fatigue and the claims of entitlement to 
service connection for undiagnosed disability manifested by 
these symptoms are not plausible.

7.  The veteran has not been shown by competent medical 
evidence to have a current liver disability which can be 
related to his period of active service.

8.  The veteran has not been shown by competent medical 
evidence to suffer from a chronic liver disability due to 
unknown illness incurred during his Persian Gulf service or 
to a compensable degree within the required presumptive 
period.

9.  There is no competent medical evidence of record of a 
nexus between the veteran's diabetes mellitus and his prior 
periods of active service.

10.  There is no competent medical evidence of a nexus 
between the veteran's acquired psychiatric disorder, and his 
prior periods of active service.

11.  The medical evidence shows that the veteran currently 
has diagnosed medical disorders accounting for his 
psychological and psychiatric complaints and the claims of 
entitlement to service connection for undiagnosed disability 
manifested by these symptoms are not plausible.

12.  There is lay evidence of bilateral knee pain as well as 
a right knee injury in service.

13.  The veteran was diagnosed to have a chronic bilateral 
knee disorder five months after his separation from service.

14.  There is no credible medical evidence of current right 
ankle disability.

15.  Service connection for hypertension was denied by VARO 
in August 1992.  This decision is final.  Evidence submitted 
to reopen the claim is essentially cumulative of evidence 
previously considered and does not tend to show that the 
veteran's hypertension either did not preexist service or 
that it was aggravated by service.


CONCLUSIONS OF LAW

1.  The claims for direct service connection for a skin 
disorder, respiratory/pulmonary disorder, and liver disorder 
are not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claims for direct service connection for disabilities 
manifested by headaches and/or fatigue are not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The claims for service connection for disabilities 
manifested by headaches, fatigue, skin complaints, 
respiratory/pulmonary condition, and a liver condition as due 
to undiagnosed illness are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp 1999); 38 C.F.R. § 3.317 (1999).

4.  The claim of entitlement to direct service connection for 
diabetes mellitus is not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to direct service connection for 
an acquired psychiatric disorder is not well grounded, and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. § 5107 
(West 1991).

6.  The claim for service connection for an acquired 
psychiatric disorder as due to undiagnosed illness is not 
well grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.317 (1999).

7.  A chronic bilateral knee disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

8.  A well-grounded claims for service connection for a right 
ankle disorder has not been presented.  38 U.S.C.A. § 5107 
(West 1991).

9.  New and material evidence sufficient to reopen the claim 
to service connection for hypertension has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Summary of the Facts

The veteran's initial period of active service was from 
December 1973 to September 1975.  As noted in the 
Introduction above, he was then recalled to active duty 
during Operation Desert Shield/Storm and he served from 
November 1990 to June 1991.  The veteran's DD Form 214 
indicates that he did have service in the Southwest Asia 
theater and that his total foreign service was three months, 
24 days.

Review of the veteran's available service medical records 
from his second period of active duty service revealed no 
treatment records.  However, a report of medical examination, 
dated May 1989 noted all systems normal, with a negative 
sugar test and blood pressure readings of 120/80 and 140/86.  
The veteran gave a history of surgery on his right shoulder 
at the age of 24; no sequelae was noted.  A report of medical 
examination, dated May 1991, indicated all systems normal, a 
negative sugar test, and a blood pressure reading of 142/100.  
In a report of medical history, also dated May 1991, the 
veteran specifically denied he had any trouble sleeping, 
depression or excessive worry, loss of memory, or nervous 
trouble of any sort.  He also denied frequent or severe 
headaches, shortness of breath, chronic cough or chest pain 
or pressure.

In addition to the medical examination and history reports, 
there is also of record a "Southwest Asia 
Demobilization/Redeployment Medical Evaluation" dated May 
1991, which indicates the veteran had no diseases or injuries 
while in the Southwest Asia region.  The veteran's blood 
pressure was recorded to be 142/100.  He denied any problems 
with fever, fatigue, weight loss, swelling, cough, nightmares 
or trouble sleeping.  He did respond affirmatively to the 
question of whether he had any rash, skin infection, or 
sores.

Thereafter the veteran filed a claim for VA disability 
benefits in August 1991, for bilateral knee pain.  He also 
indicated that he had complained about the problem while in 
Saudi Arabia.

Report of VA examination dated November 1991, indicated t10
hat the veteran was 5'8" and currently weighed 222 pounds.  
His blood pressure was 124/84.  He complained of bilateral 
knee problems with "tightness" and "cramping" during 
Desert Storm.  He gave no history of any trauma other than 
falling off a truck in Saudi and twisting his ankle in 
approximately February or March 1991.  He noticed that his 
knee problems became increasingly worse after that accident.  
The examiner noted that the veteran had recently been 
diagnosed as having hypertension upon his return from Saudi 
Arabia and was on medication.  He was noted to have no 
respiratory, cardiac, gastrointestinal, or genitourinary 
complaints.  He also denied any skin rash or cyanosis.  On 
physical examination, the veteran was noted to have good 
respiratory excursions with inspiration and expiration.  
Breath sounds were of normal intensity and distribution.  
There were no wheezes or rales present.  Abdomen was soft and 
non-tender with no organs or masses palpable.  Examination of 
the knees revealed crepitus of both knees on range of motion.  
There was no swelling, heat, erythema or deformity of either 
knee.  There was no tenderness on palpation of either knee 
joint.  Medial and lateral collateral ligaments were intact 
bilaterally and Drawer Signs were negative.  The gait was 
safe and stable without the use of an assistance device.  X-
rays of both knees were negative.  The relevant final 
diagnoses were:  1) chondromalacia patellae, bilateral; and 
2) hypertension, essential, benign.  

VA outpatient treatment records dated July 1992, note that 
the veteran was seen with complaint of constant bilateral 
knee pain, worse on the right.  He reported no history of 
injury.  He was referred for orthopedic evaluation but found 
ineligible for that level of medical care.  

By rating action dated August 1992, the RO denied service 
connection for chondromalacia patella of each knee, as well 
as hypertension.  The basis for denial of the knee disorders 
was that there was no evidence of a knee disorder or injury 
during service and the service separation examination also 
revealed no evidence of a knee condition.  The basis for 
denial of the hypertension was that the RO determined it had 
preexisted service and was not aggravated by his service.  
The veteran was provided notice of this rating decision by 
letter, dated August 1992, but he failed to timely appeal.

Private medical records dated August and September 1992, from 
Frank E. Peluso, D. O., indicate that the veteran was 
referred to his office by Dr. Judy Trent for elevated liver 
tests.  He had no personal or familial history of hepatitis 
or liver disease.  The veteran complained of fatigue and 
headaches that had been present for 4 to 6 months.  He also 
indicated that he had talked to Dr. Trent about some 
shortness of breath.  Chest x-ray and EKG were normal.  Dr. 
Peluso noted that, on review, the veteran's headaches 
appeared to have been rather chronic since at least 1976.  On 
physical examination the examiner noted it was difficult to 
tell whether the veteran was exhibiting tiredness or 
depression.  Dr. Peluso further noted that review of the 
veteran's medical chart revealed a history of chronic 
headaches of muscle contraction type assessed as secondary to 
chronic anxiety.  The veteran was also noted to have 
elevations of the liver transaminases in 1986; a hepatitis 
test was negative at that time.

The veteran was seen again by Dr. Peluso in September 1992, 
for follow up.  He complained of short episodes of 
breathlessness.  Dr. Peluso noted that the hepatitis panels 
and hepatitis C antibody were negative.  Additional lab tests 
were also negative.  Chest x-ray was unchanged since 1987 and 
normal.  Spirometry was normal.  Dr. Peluso recommended a 
neurology consult for the headaches to rule out vascular 
variety.  He was also scheduled for a holter monitor to rule 
out arrhythmias as a cause of the breathless episodes.  It 
was possible that the fatigue was due to the veteran's 
insomnia.  With regard to the liver test elevations, Dr. 
Peluso noted that they were of a mild nature; however, more 
lab studies were ordered.  Later in September 1992, the 
physician called the veteran by telephone to discuss the 
additional studies.  It was noted that the veteran had a 
normal Holter monitor, chest, x-ray, spirometry, iron 
studies, sputum sample and negative hepatitis C antibody.  

In October 1992, the veteran submitted another application 
for VA disability benefits for the following conditions:  
bilateral knee problems, breathing and lung problems, 
sores/bumps on skin, headaches, constant fatigue, liver 
problems, and ankle condition.

In a written statement dated October 1992, the veteran 
alleged that he hurt both knees and twisted his ankle when he 
fell off a truck during his tour in Saudi Arabia.  He 
complained of constant headaches, constant fatigue, and 
difficulty breathing.  He also alleged that he had a sore on 
his right wrist where he was "bit" during service that was 
getting larger as well as bumps under his arm.  

By rating action dated October 1992, the RO denied the 
veteran's request to reopen his claim for service connection 
for both knees and hypertension as he had failed to submit 
any new and material evidence.  

A statement from Marvin E. Mumme, M.D., dated November 1992, 
indicated that the veteran had been treated for bilateral 
knee pain which he attributed to jumping off a truck 
repeatedly while he was in Saudi Arabia.  There was more pain 
on the right than the left.  During arthroscopic surgery in 
October 1992, the right knee was found to have a defect in 
the medial femoral condyle which was debrided.

In January 1993, a written statement was received from [redacted] 
[redacted], a fellow guardsman, who had served with the veteran 
in the Persian Gulf.  Mr. [redacted] indicated that he had 
witnessed the veteran falling off the truck and twisting his 
ankle.  He was aware that the veteran had since had knee 
surgery.  

Thereafter, by rating action dated February 1993, the RO 
denied service connection for an ankle disorder on the basis 
that there was no evidence of such condition during service 
and both service separation examination and the November 1991 
VA examination was negative for any ankle abnormality.  
Service connection for bilateral knee disorders was also 
denied on the merits.  A statement of the case was issued in 
February 1993 and the veteran submitted his substantive 
appeal as to these two issues in August 1993.

By rating decision dated June 1993, the RO denied service 
connection for: (1) a respiratory/pulmonary disorder (claimed 
as breathing/lung problems); (2) a skin disorder (claimed as 
sore/bumps on skin); (3) a liver disorder; and (4) a disorder 
manifested by headaches and/or fatigue  (claimed as 
tiredness).

VA outpatient treatment record dated October 1993, noted the 
veteran was seen with complaints of right knee pain and 
swelling with history of injury in 1991.  He was referred for 
orthopedic consult.  The consultation report, dated June 
1994, indicated that the veteran gave a history of falling 
from a truck and landing on the right knee three years 
earlier.  He complained of pain since then.  Had arthroscopic 
surgery on the right knee in 1991.  Physical examination was 
essentially normal; x-rays were normal with questionable 
patellar irregularity.  The impression was patellar femoral 
arthritis - post traumatic.  

VA radiographic report dated December 1993, noted chest x-ray 
was normal.  Report of an ultrasound of the liver, dated 
January 1994, noted that increased echogenicity of the liver 
suggested possibility of some intrahepatic infiltrative 
disease process.  Pulmonary function tests (PFTs) performed 
in January and February 1994 were interpreted as normal.  In 
June 1994, he was seen for pulmonary follow-up and noted to 
complain of rash lasting 45 minutes at a time, near-syncopal 
episodes, and increased tiredness.  A history of hypertension 
for more than five years was recorded.  

A written statement dated April 1994, from Dr. John Lavery, 
M.D., a specialist in allergy/rheumatology, noted that the 
veteran had a long history of skin flushing.  Dr. Lavery had 
observed this on one occasion himself.  He had been seen by a 
dermatologist and various studies performed which were all 
normal.

In a written statement dated May 1994, Dr. Judy Trent, D. O., 
indicated that the veteran had never been treated for a rash 
prior to July 18, 1991.

The veteran was hospitalized at a VA medical center for 10 
days in June 1994.  At admission he complained of "near-
fainting spells", episodes of not being able to catch his 
breath, chest pain, skin rash and "blushing", headaches, 
sleep disturbances, and delusions of being visited at night 
by a "visitor", auditory and visual hallucinations, 
paranoid ideation, and memory loss.  He reported that most of 
his health problems occurred after his tour-of-duty in the 
Desert Storm campaign.  The veteran was afforded extensive 
diagnostic workups and consultations while hospitalized.  
During the admission, the veteran's blood pressure medication 
was discontinued as it was identified as being the probable 
cause of the skin "flushing" episodes.  The veteran had a 
normal CT scan of head and perfusion study of the brain.  An 
initial psychiatric consultation report noted subjective 
complaints of auditory hallucinations and depression of 
approximately one year duration.  Personality testing results 
suggested the veteran was experiencing significant affective 
distress characterized by depression, anxiety, somatic 
concerns, and perhaps confused thinking.  He had average 
overall memories but moderately impaired verbal memory was 
found.  The diagnosis at discharge was Psychosis NOS.  Other 
medical diagnoses noted were:  Nodular lesion on right wrist, 
borderline hypertension, elevated blood sugar and chronic 
headache pain.

Thereafter, in June 1994, the veteran submitted a written 
claim for entitlement to service connection for a psychiatric 
disorder.

A VA dermatology consult report, dated July 1994, noted 
complaint of a lesion on the right forearm with history of 
starting as a small nodule then enlarging.  A few skin tags 
were also noted both axilla.  There was a questionable 
actinic keratosis lesion on the left elbow as well.  

In July 1994, additional lay statements were received from 
fellow guardsmen concerning the veteran's claims for knee and 
ankle disorders.  Mr. [redacted], in a statement dated 
February 1994, indicated that he witnessed the veteran 
falling off the back of a truck, and hitting his knee on the 
tailgate before hitting the ground.  The veteran then 
complained of ankle and knee pain immediately thereafter and 
for the duration of their time in Southwest Asia.  Mr. [redacted], 
in a statement dated March 1993, indicated that he had 
noticed the veteran limping in March 1991 and was informed by 
[redacted] that the veteran had fallen from the rear of a 
truck while assisting in the unloading.  In an undated 
statement, Mr. [redacted], indicated that he had worked 
and lived in the same tent as the veteran while in desert 
Storm.  He remembered that the veteran hurt his knee while 
unloading a truck when he fell off the back.  He and [redacted] 
[redacted] had carried the veteran to his cot and got a medic to 
look at his leg and knee.

Report of VA examination conducted in August 1994, noted a 
history of right knee injury when he fell off of the back of 
a truck in Saudi Arabia.  Currently he had pain, stiffness 
and instability of the right knee.  He had pain and 
instability in the right ankle.  Objectively, he was observed 
to limp on the right leg.  There was mild swelling and medial 
tenderness of the right knee, mild lateral instability, and 
retropatellar crepitance and grating.  X-ray and physical 
examination of the right ankle was normal.  The diagnoses 
were:  1) status post arthroscopic surgery of the right knee 
for debridement of medial femoral condyle; status post 
injury; 2) status post sprain of right ankle with residual 
pain.

Report of VA examination of the skin, conducted in August 
1994, indicated that the veteran complained of frequent 
episodes of splotchy red skin which began in 1991 after he 
returned from Saudi Arabia.  The diagnosis was probable 
dermographism.

VA outpatient treatment records dated August and September 
1994 indicate the veteran was seen for right knee complaints.  
Chronic conditions noted included borderline hypertension, 
borderline diabetes, and depression.  Arthroscopic surgery 
was performed in September 1994 on the right knee.

VA mental health clinic note, dated November 1994, indicates 
that the veteran was seen for follow-up of treatment for 
major depression.  In January 1995, he was seen for sexual 
dysfunction with history of low testosterone level.  The 
veteran was also noted to have diabetes mellitus but appeared 
to be in denial of disease.  He was also being following in 
the nutrition clinic for his noted obesity and diabetes 
control.

VA outpatient treatment records dated in March 1995, show 
follow-up at the dermatology clinic for lesion on left 
forearm.  Examination revealed one 1 cm. nodule, mildly 
erythematous with some scaling.  There were also small, brown 
flat papules on arms.  The assessment was nodularis.  In July 
1995, the veteran was seen in the neurology clinic for 
complaints of chronic headache.  He has a constant baseline 
headache and develops worsening headache of 2 hour duration.  
It was noted that a CT scan done in 1994 was normal.  The 
diagnosis was migraine headaches.

By rating actions dated March 1995 and August 1995, the RO 
denied the veteran's claims for pulmonary/respiratory 
disorder, skin disorder, liver disorder, fatigue, headaches 
as being due to an undiagnosed illness related to his service 
in Southwest Asia in 1991.  The RO also denied the veteran's 
claim for service connection for psychiatric disorder and 
continued the denial of his claims for service connection for 
bilateral knee disorder and ankle disorder.

VA outpatient treatment records show that the veteran had 
another normal CT scan of the head in January 1996.  In 
February 1996 he was noted to have a history of "flushing" 
since December 1992, tiredness and chronic headaches.  In 
March 1996, he was afforded an echo study and Doppler study 
which were normal.  In March 1996, he was also afforded a CT 
scan of the abdomen specifically to rule out hepatic or 
carcinoid tumor; the impression was a fatty liver, but 
otherwise unremarkable study.  The veteran was informed that 
the CT just showed fatty liver, the echo was normal as well 
as the 24 hour urine study.  

In May 1996, VA mental health records show that the veteran 
returned for treatment of depression symptoms.  The diagnosis 
was major depression.

In September 1996, the veteran submitted several lay 
statements from acquaintances as well as his spouse who 
stated the veteran's medical condition had changed after he 
returned from the Persian Gulf.  

Report of VA general medical examination dated August 1996, 
noted that the veteran was currently taking the following 
medicines:  Naproxen, Sertraline, Verapamil, Testosterone, 
and Acetaminophen.  The veteran complained of right knee 
pain.  He stated he was diagnosed to have non-insulin 
dependent diabetes mellitus soon after he returned from the 
Persian Gulf war; he has never been on any type of drug 
treatment for this disorder.  Symptoms of the diabetes 
included:  weakness, fatigue, dry mouth and increased 
urination.  The veteran complained of continued "flushing" 
of the skin for which no etiology or diagnosis had yet been 
established.  The veteran complained of severe right-sided 
throbbing headaches which began soon after his return from 
the Persian Gulf.  Physical examination revealed a small 
raised roughened purple lesion on the right arm near the 
wrist, which had not been diagnosed, treated or biopsied.  
The lungs were clear with no rales, rhonchi or wheezes.  The 
veteran limped on the right knee, there was slight swelling 
and mild generalized tenderness with retropatellar grating 
and crepitance.  The veteran was noted to exhibit no 
psychiatric symptoms during examination; however, he had a 
history of psychiatric disorders.  The diagnoses were:  

(1)  Status post service in the Persian 
Gulf war with multiple symptoms 
suggesting Persian Gulf syndrome.
(2)  Status post apparent internal 
derangement of right knee, status post 
arthroscopic surgery X 2
(3) sexual dysfunction and testosterone 
deficiency
(4)  non-insulin dependent diabetes 
mellitus
(5)  chronic flushing of undetermined 
etiology
(6)  Chronic depression
(7)  Vascular headaches, right sided.
(8)  Lesion of the skin, right wrist, 
etiology unknown

VA outpatient treatment records dated August 1997 indicate 
that the veteran was seen with complaint of 3-4 year history 
of general muscle weakness and pain.  Muscle studies and 
muscle biopsy were negative.

In a letter dated December 1997, Dr. Judy Trent, D. O., 
indicated that the veteran had been a patient in her practice 
since July 1991.  He was originally seen for some skin 
lesions on his right arm.  He was referred to a private 
dermatologist for follow-up on that problem.  Since that 
time, the veteran had been seen for multiple problems to 
include feeling tired and lethargic as well as multiple joint 
and musculoskeletal type complaints.  He had been referred to 
orthopedic specialists, and specifically in 1992 for 
complaints of right knee pain apparently related to a fall 
while in Saudi Arabia.  He had been treated off and on for 
his blood pressure which was difficult to control.  He was 
recently evaluated for polycythemia by a hematologist and it 
was thought to be related to therapy with Testosterone.  To 
date, no diagnosis or etiology had been determined for the 
skin lesions or multiple musculoskeletal complaints.

VA mental health outpatient treatment records dated November 
1997 and January 1998, indicate that the veteran was afforded 
an extensively diagnostic evaluation by a team of mental 
health professionals.  In January 1998, it was noted that the 
veteran was still employed as a forklift operator and his 
work ratings were good.  He had been on a number of 
psychotropic medications in the past to treat his depression.  
These included amoxapine and buproprion.  He was currently on 
Sertraline.  He claimed that his symptoms began after Desert 
Storm in 1991.  The diagnostic assessment on Axis I was (1) 
dementing disorder NOS; however, there was a functional 
component as well; (2) depression NOS; and (3) no convincing 
evidence of PTSD.  An additional note, dated January 1998, 
and signed by two other mental health professionals, 
indicated that "functional sx [symptoms] do throw diagnosis 
of OBS [organic brain syndrome] into question.  We also 
concur that he does not have PTSD."

In response to further inquiry from the RO, additional 
information was received from Dr. Trent in February 1998.  
Copies of clinical records dated from September and October 
1997 indicated continued treatment for uncontrolled blood 
pressure as well as complaints of multiple myalgias.  In 
October, review of lab tests indicated that he had some mild 
abnormalities of his liver function.  Indeed, he did seem to 
have polycythemia.  It was noted he had recently had a muscle 
biopsy at the VA which was negative.  The diagnostic 
impression was:  (1) polycythemia, uncertain etiology; 92) 
generalized muscle pain with elevated CPK, again uncertain 
etiology; and (3) hypertension.

The RO also requested additional service medical records from 
several sources but was unsuccessful in obtaining additional 
records from the veteran's active duty service in the Persian 
Gulf.  In a written statement submitted in February 1998, the 
veteran indicated that he had been informed that the medical 
records from his unit had been lost.  

Report of VA psychiatric examination conducted in February 
1998, indicated that the veteran was currently being treated 
at the VA mental health clinic as an outpatient.  The veteran 
reported some delusional material as well as including ideas 
of reference.  He admitted receiving special messages from 
the television.  During the interview, the examiner noted 
some mild memory impairment.  Insight and judgment were 
adequate.  The diagnostic impression was schizophrenia, 
paranoid type, chronic.

Report of VA general medical examination conducted in 
February 1998, indicated complaints of bilateral knee pain, 
general muscle soreness in his legs, and recurring right 
ankle pain.  He reported elevated liver function tests but no 
history of hepatitis, jaundice, or any type of liver problem.  
He complained of shortness of breath.  He reported that he 
had been told he was diabetic but he did not take any 
medication.  He denied any flushing condition at the current 
time.  He did report two lesions, one on the right arm and 
one on the left arm, which had been removed by a doctor, and 
were very similar to two small areas currently on his left 
forearm.  Upon examination, the VA physician diagnosed these 
to be classic actinic keratosis and found the skin otherwise 
unremarkable.  Examination of the abdomen revealed no 
evidence of enlargement of liver or spleen.  Examination of 
the ankle revealed no evidence of disability.  There was 
crepitus on motion of both knees with range of motion for 
both from 0 to 130 degrees.  The medical examiner also noted 
that there was a question of whether the veteran was 
diabetic; therefore, he would order a random blood sugar 
test.  The final diagnoses were:

1.  Residuals of injury to the right knee
2.  Residuals of right ankle sprain
3.  Actinic keratosis of the skin
4.  Bumps under arm and on neck not found
5.  Liver disease - not found
6.  lung disease - not found
7.  Diabetes - not found

Report of VA neurological examination conducted in February 
1998, indicated that the veteran was being reevaluated for 
headaches and memory loss.  The veteran gave a history of 
constant headache since 1992, with a sharper headache 
superimposed on it once or twice per week.  The veteran 
reported memory difficulty for the past one to two years.  He 
described considerable anxiety and treatment for psychotic 
depression.  He complained of recent tremor.  He was 
currently taking psychotropic drugs that included Depakote, 
Ritalin, Sertraline and Risperdal.  Based on examination, the 
diagnoses were:

1.  Chronic muscle tension type headaches
2.  Right occipital neuralgia
3.  Postural tremor which is most 
probably secondary to Depakote
4.  Apparent dementia which was suspected 
to be secondary to an affective disorder 
and the medications that he was taking 
for it (CT and laboratory studies to look 
for evidence of an organic disorder were 
normal). 

Thereafter, by rating action dated June 1998, the veteran's 
claims were again denied.

The veteran was subsequently hospitalized at a VA medical 
center from late June to late July 1998.  VA hospital 
discharge summary report indicates that the veteran was 
admitted for evaluation of unexplained illness.  His chief 
complaints were erectile dysfunction since July 1991, 
headaches since February 1991, joint pain since April 1991, 
memory loss since March 1991, nocturnal breathing difficulty 
since June 1991, and fatigue since June 1991.  While 
hospitalized the veteran underwent a multitude of various 
diagnostic tests and studies.  Many different specialists 
were also consulted.  The final diagnoses at discharge were:  

1.  H Pylori gastritis
2.  Hypogonadism/erectile dysfunction
3.  Diabetes mellitus, diet controlled
4.  Coronary artery disease, positive 
stress thallium test
5.  Hyperlipidemia
6.  Left carpal tunnel syndrome
7.  Degenerative joint disease, knees
8.  Folliculitis, xerosis
9.  Psychosis, NOS
10.  Depression, NOS
11.  Cognitive disorder, NOS
12.  Panic disorder with agoraphobia

Review of the inpatient neurologic consult report, dated June 
1998, indicated that the examiner found that with regard to 
the veteran's headache complaints, the veteran seemed "to 
have a large depressive component to symptoms, especially 
given relatively benign MRI brain.  Would advise evaluation 
and active treatment of depressive symptoms.  Headache does 
not fit a classic 'type'.  Likely multifactorial."

Review of the inpatient psychiatric consult report, dated 
July 1998, indicated that the veteran had typical depressive 
symptoms including depressed mood, anhedonia, crying spells, 
insomnia, low energy, poor concentration, occasional suicidal 
thoughts, and poor appetite.  He also had auditory 
hallucinations as well as tactile and visual ones.  He had 
panic attacks about twice a week.  The examiner made the 
following diagnoses:  

Axis I:  Rule out depressive and 
psychotic disorder secondary to general 
medical condition vs. major depression 
with psychotic features (tactile and 
visual hallucinations are usually related 
to organic causes - ?neurotoxins).  Panic 
disorder with agoraphobia
Axis II:  Deferred
Axis III:  Hypertension
Axis IV:  Chronic unexplained medical 
illness
Axis V:  40

The examiner further opined that:

Given the uncertainties surrounding 
events in the Persian Gulf regarding 
potential exposures, it is possible that 
any or all of the above problems might be 
related, at least in part, to such 
exposures.  For example, it is 
established that neurotoxins may cause 
psychiatric problems (such as depression, 
anxiety, irritability, short temper, etc) 
and cognitive problems (decrease 
attn/conc, short term memory, executive 
fxn, etc).  At this time, I have 
explained to the pt that we can only 
diagnose known medical conditions and 
institute appropriate treatment for those 
conditions with the hope that symptoms 
will at least improve and hopefully 
resolve with treatment.

Report of inpatient evaluation by the sleep disorders clinic, 
dated July 1998, indicated that the veteran was evaluated for 
excessive daytime sleepiness.  He typically retired at 11:00 
P.M. and arose at 5:00 A.M.  He was said to take 3 or more 
daytime naps.  He was noted to have a history of depression.  
Sleep studies were performed which included recording 
electroencephalogram, electrooculograms, submentalis 
electromyogram, airflow, respiratory effort, oxygen 
saturation, anterior tibialis electromyogram, and heart 
rhythm.  The veteran's sleep was found not to be disrupted by 
frequent arousals and awakenings.  There was not sleep 
disordered breathing events nor limb movement activity.  
Sleep efficiency was 95% and latency to persistent sleep was 
4 minutes.  The veteran had estimated latency at 30 minutes.  
There was a shortened REM latency, consistent with depressive 
illness.  The examiner concluded that the veteran "does not 
have clinically significant sleep-disordered breathing."  
Continued psychiatric consultation was recommended; the final 
diagnoses were:  

1.  Sleep state misperception
2.  Dyssomnia associated with mood 
disorders


Report of inpatient dermatology consultation, dated July 
1998, indicated that the veteran complained of depression and 
skin rash since Gulf War.  He specifically complained of a 4 
month history of a "nonhealing rash" on the left arm with 
lesions that "come and go" as well as "bumps" on his 
chest.  He described a lesion on his right arm that had been 
similar to that on his left arm, but had been treated with 
liquid nitrogen and never returned.  Physical examination 
revealed a few scattered erythematous papules, very small, on 
the chest and a two erythematous papules with scale on the 
left forearm.  He was also observed to have dry skin on both 
arms and forearms.  The diagnostic impressions were:  

1.  Cherry hemangioma, benign, no 
treatment
2.  Folliculitis
3.  Xerosis

VA medical records dated October 1998, indicate that cardiac 
catheterization revealed severe coronary artery disease; he 
subsequently underwent quadruple bypass surgery.  

In April 1999, records received from the Social Security 
Administration (SSA) with regard to the veteran's application 
and award of SSA disability benefits, indicated the veteran 
filed his SSA disability application in October 1998, in 
which he claimed he became too disabled to work in June 1998.  
He described his disabling condition as "Persian Gulf 
Illness, anxiety attacks, memory loss, depression, poor 
concentration, heart blockage."  

By decision dated January 1999, the SSA found the veteran to 
be disabled since June 1998, and awarded SSA disability 
benefits to the veteran.  The veteran was found to be unable 
to work due to the primary diagnosis of mood disorder and 
secondary diagnosis of anxiety related disorder.  This 
decision was based in part on VA medical records, and, in 
part, on a December 1998 mental evaluation report of Dr. 
Douglas A. Brown, Ph.D., a clinical neuropsychologist.  

Review of the medical report of Dr. Brown revealed that the 
veteran appeared extremely anxious and had very significant 
problems with memory throughout the evaluation.  The veteran 
described hearing voices, seeing "little men running across 
the floor", crying spells and anxiety attacks.  He had poor 
concentration and memory.  It was noted that he had been in 
jail 14 times mostly on misdemeanor charges; however, once he 
was charged with murder but apparently it was a case of 
mistaken identity.  He had never been in prison.  The 
veteran's functional IQ was estimated to be at 71 to 79 
because he was so slow and had difficulty accessing 
information.  The diagnoses were:

Axis I:  Organic Brain Syndrome, Mixed 
type, etiology unknown; Organic Affective 
Disorder, Depressed Type; Anxiety 
Disorder, NOS
Axis II:  No diagnosis

The examiner also commented that he did not see evidence of 
exaggeration or malingering in the veteran.

Report of VA neuropsychological assessment conducted in 
December 1999, revealed no new information not previously of 
record.  The veteran reported being depressed following 
service in the Gulf War since 1991.  He reported hurting his 
knee, but denied combat exposure.  He had no knowledge of his 
unit being exposed to toxins.  The examiner reviewed the 
veteran's psychiatric history in some detail, summarizing the 
findings from the veteran's June 1994 psychiatric 
hospitalization, September 1997 psychological testing, and 
the findings from his April 1998 neuropsychological testing.  
The examiner's impression was that the veteran showed a 
"precipitous decline in cognitive functioning between 1994 
and 1999, as well as depression and periods of psychotic 
symptoms."  The report contained no actual diagnosis nor 
comments regarding same.  It was further noted that the most 
complete neuropsychological battery the veteran had received, 
was administered in April 1998, and the results at that time 
were judged uninterpretable due to extreme inconsistencies 
between test scores.  


Legal Analysis

I.  Service connection for a skin condition, 
respiratory/pulmonary disorder, headaches, fatigue, liver 
condition, and/or an acquired psychiatric disorder on a 
direct basis, and in the alternative as a manifestation of an 
undiagnosed illness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

With regard to undiagnosed illnesses, VA is authorized to pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses) that either became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or became manifest to 
a degree of disability of 10 percent or more within any 
presumptive period prescribed by VA.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

a.  Skin condition

The veteran is contending that he currently suffers from a 
chronic skin condition that either began in or was caused by 
his service in the Persian Gulf area.  At various times he 
has described this as a rash, "flushing", lesions on the 
arms, and bumps under the arms.  Review of the available 
service medical records revealed no findings, treatment or 
diagnosis of a chronic skin disorder.  It is noted that on a 
questionnaire completed in May 1991, the veteran did respond 
affirmatively to the question of whether he had any rash, 
skin infection, or sores while deployed in Southwest Asia.  
However, on VA examination conducted in November 1991, the 
veteran denied any skin rash or cyanosis and there were no 
findings as to a skin condition.  

Private medical records dated in August and September 1992, 
contained no reference to any skin disorder or condition.  

In 1994, Dr. Lavery, an allergy/rheumatology specialist, 
noted that the veteran had a long history of skin flushing 
which he had personally observed himself on one occasion.  
Also in 1994, Dr. Trent indicated the veteran had never been 
treated for a skin rash prior to July 1991.

During the veteran's VA hospitalization in June 1994, he 
complained of skin rash and episodes of "blushing".  During 
his stay, the veteran's blood pressure medication was 
discontinued as it was identified as being the probable cause 
of the skin flushing.  On VA examination in August 1994, the 
veteran complained of episodes of splotchy red skin which 
allegedly began in 1991; the diagnosis was probable 
dermographism.  On VA examination in August 1996, the veteran 
gave a history of continued "flushing" and he was diagnosed 
to have chronic flushing of unknown etiology.  However, on VA 
skin examination in 1998, the veteran denied any recent 
episodes of flushing.  

With regard to the veteran's other skin complaints, the VA 
hospital discharge report of June 1994, noted a nodular 
lesion on the right wrist.  In July 1994, a VA dermatology 
evaluation noted complaint of a lesion on the right forearm.  
The examiner noted that the veteran had a few skin tags on 
both axilla as well as a questionable actinic keratosis 
lesion on the left elbow.  On VA general medical examination 
in August 1996, physical examination of the skin revealed a 
small raised roughened purple lesion on the right arm near 
the wrist.  Diagnoses included a lesion of the skin, right 
wrist, etiology unknown.  

Dr. Trent, in a letter dated December 1997, indicated that 
she had treated the veteran since July 1991 when he was 
originally seen for some skin lesions on the right arm for 
which he was referred to a private dermatologist.  To date, 
no diagnosis or etiology had been determined for the skin 
lesions.  

During a VA general medical examination conducted in February 
1998, the veteran reported a history of two lesions, one on 
the right arm and one on the left arm, which had been removed 
by a doctor, but were very similar to two small areas 
currently on his left forearm.  Upon examination, the VA 
examiner diagnosed these to be classic actinic keratosis and 
noted that the skin was otherwise unremarkable.  The examiner 
further noted that he found no evidence of "bumps" under 
either arm or on neck.  

The only skin disorder or condition noted at discharge from a 
VA hospital in July 1998, was a diagnosis of folliculitis, 
xerosis.  However, review of the inpatient dermatology 
consultation report, also dated July 1998, indicated that the 
veteran complained of a skin rash since the Gulf War, and 
specifically of a 4 month history of a "nonhealing rash" on 
the left arm and 'bumps" on his chest.  Physical examination 
revealed a few scattered erythematous papules, very small, on 
the chest and left forearm as well as dry skin on both arms.  
The diagnostic impressions were:  1) cherry hemangioma, 
benign, no treatment; 2) folliculitis; and 3) xerosis.

With regard to direct service connection, the Board finds 
that the veteran has failed to present a well grounded claim 
in that there is no competent evidence of a current skin 
disability that is medically related to his period of active 
duty service from November 1990 to May 1991.  With regard to 
the skin "flushing" and "bumps", the Board notes that the 
veteran on recent examination denied any current episodes of 
flushing and the examiner found no evidence of "bumps"; 
therefore, the Board finds that the veteran has failed to 
satisfy the first Caluza requirement of a well grounded 
claim.  With regard to the lesions on the veteran's arms, 
diagnosed to be actinic keratosis and xerosis, the Board 
finds that there is no competent medical evidence of a nexus 
between these current skin conditions and the veteran's prior 
period of active duty service.  Likewise for the recently 
diagnosed folliculitis and cherry hemangioma.  Thus, the 
claim must be denied.

The veteran has also claimed service connection for a skin 
condition alternatively as a manifestation of an undiagnosed 
illness.  The Board again finds that he has failed to satisfy 
the initial evidentiary requirements of a well-grounded 
claim.  Although the veteran did have the prerequisite 
service in Southwest Asia during the Persian Gulf War, he has 
failed to present competent evidence of one or more signs or 
symptoms of an undiagnosed illness.  The Board finds that 
there is no objective evidence of a signs or symptoms of a 
chronic skin rash or "bumps" as manifestations of an 
undiagnosed illness as alleged by the veteran.  Thus, the 
veteran has failed to present a wellgrounded claim as to 
these.  

With regard to the "flushing" and skin lesions on the arms, 
the Board finds that there is objective evidence, other than 
the veteran's own statements of signs and symptoms of 
"flushing" and a skin lesion of the right arm.  
Furthermore, it is noted that on a VA general medical in 
1996, the veteran was diagnosed to have chronic flushing and 
a skin lesion of the right wrist of unknown etiology.  
However, since then, each of the veteran's alleged skin 
complaints has been attributed to an actual medical 
diagnosis.  Thus, the claim must be denied.  See VAOPGCPREC 
4-99 (May 3, 1999). 

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

b.  Respiratory/pulmonary disorder

The veteran's service medical records are silent as to any 
complaint or finding relative to a chronic 
respiratory/pulmonary disorder or any complaints relative 
thereto.  Likewise VA examination conducted in November 1991 
revealed no respiratory complaints or findings.  The first 
medical indication of respiratory complaints is the medical 
records of Dr. Peluso, dated in September 1992, where the 
veteran was noted to complain of short episodes of 
breathlessness.  However, chest x-ray, spirometry, and sputum 
sample were normal.  Pulmonary function tests (PFTs) 
performed in January and February 1994 were normal.  While 
hospitalized in June 1994, the veteran was noted to complain 
of difficulty catching his breath and chest pain; however, 
extensive diagnostic testing revealed no pulmonary or 
respiratory disorder.  He again complained of shortness of 
breath during VA examination conducted in February 1998, but 
the examiner specifically found no lung disease.  During 
hospitalization in June and July 1998, the veteran complained 
of nocturnal breathing difficulty since June 1991; however, 
comprehensive evaluation by the sleep disorders clinic found 
the veteran to have no sleep disordered breathing events.  

Thus, the Board finds that the veteran has failed to submit a 
well grounded claim for direct service connection for a 
pulmonary/respiratory disorder.  Specifically, he has failed 
to satisfy the first Caluza requirement of submitting 
evidence of a current diagnosed medical disability.  The 
evidence shows that, to date, the veteran has never been 
diagnosed to have a chronic pulmonary/respiratory disorder.

The Board further finds that the veteran has also failed to 
submit a well grounded claim for service connection for an 
undiagnosed illness.  In this regard, the Board finds that 
there is no objective evidence of signs or symptoms of a 
pulmonary/respiratory condition.  The veteran's complaints 
alone are not sufficient to satisfy this requirement and well 
ground the claim.  See VAOPGCPREC 4-99 (May 3, 1999).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


c.  Headaches

The Board finds that the veteran has failed to present a well 
grounded claim for direct entitlement to service connection 
for a chronic headache disorder.  Again, there is no evidence 
of any complaint or  finding relative to a chronic headache 
disorder or disability during service.  The earliest post-
service record of headache complaints is found in the private 
medical records of Dr. Peluso, who indicated that the veteran 
complained of a 4 to 6 month history of fatigue and 
headaches.  Dr. Peluso also indicated that review of the 
veteran's medical chart since at least 1986, revealed a 
history of chronic headaches of muscle contraction type 
assessed as secondary to chronic anxiety.  

The Board further finds that there is no competent medical 
evidence of a link between the veteran's current chronic 
headache disorder and his prior service; thus, he has also 
failed to satisfy the third Caluza requirement for a 
wellgrounded claim.  During VA hospitalization in June and 
July 1994, the veteran had a normal CT scan of head and 
perfusion study of the brain; at discharge the final 
psychiatric diagnosis was psychosis NOS; other medical 
diagnoses included chronic headache pain.  The veteran had 
another normal CT scan of the head in January 1996 but he 
continued to complain of chronic headaches along with many 
other medical complaints.  He continued to be treated for 
major depression.  In August 1996, the VA examiner diagnosed 
the veteran to have vascular headaches, right-sided.  VA 
records dated in 1998 show continued outpatient psychiatric 
treatment.  VA neurological examination in February 1998 
noted diagnosis of chronic muscle tension type headaches.  An 
inpatient neurological consultation conducted in June 1998, 
also noted that there was a large depressive component to the 
veteran's headache complaints, especially given his 
relatively benign MRI results.

With regard to the veteran's alternative claim for service 
connection for an undiagnosed illness manifested by 
headaches, the Board concludes that this claim too is not 
wellgrounded.  The Board notes that there is no objective 
evidence of signs and symptoms - only the veteran's 
subjective complaints - of headaches.  Furthermore, these 
complaints have been attributed to medically diagnosed 
disorders (vascular headaches, muscle tension headaches 
related to his anxiety, and as a symptom of his major 
depression).  Thus, the veteran has failed to present 
manifestation of one or more signs or symptoms of undiagnosed 
illness as well as objective indications of chronic 
disability and a link between the chronic disability and the 
undiagnosed illness.  See VAOPGCPREC 4-99 (May 3, 1999).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

d.  Fatigue

With regard to the veteran's claim for service connection on 
a direct basis, the Board finds that he has failed to submit 
a well grounded claim.  The first requirement of a well 
grounded claim, is medical evidence of a currently diagnosed 
disability.  Fatigue, itself, is not a diagnosis but rather a 
symptom.  Thus, the veteran's claim is not well grounded.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to the veteran's claim for service connection for 
fatigue as a manifestation of an undiagnosed illness, the 
Board also finds it to be not well grounded.  Specifically, 
the Board finds that although the veteran has periodically 
complained of excessive sleepiness, fatigue or "tiredness", 
there is no objective evidence of such symptoms nor of 
chronic disability due to such symptoms.  Rather, review of 
the medical evidence shows that the veteran's complaints of 
fatigue and tiredness have been associated with his insomnia 
and depression.  It is further noted that VA mental health 
records dated January 1998, noted that the veteran was still 
employed as a forklift operator and his work ratings were 
good.  On VA examination conducted in February 1998, no 
complaint or finding was noted as to fatigue.  VA 
hospitalization report dated June to July 1998, noted 
complaint of fatigue since June 1991.  Review of the final 
diagnoses and inpatient psychiatric and sleep disorders 
clinic consult reports indicate that the veteran's complaint 
was attributed to psychiatric symptoms, especially 
depression.  Thus, the veteran has failed to present 
manifestation of one or more signs or symptoms of undiagnosed 
illness as well as objective indications of chronic 
disability and a link between the chronic disability and the 
undiagnosed illness.  See VAOPGCPREC 4-99 (May 3, 1999).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

e.  Liver condition

With regard to the veteran's claim for service connection on 
a direct basis, the Board finds that he has failed to submit 
a well grounded claim.  Specifically, there is no medical 
evidence of current disability.  Review of the VA and private 
medical evidence of record only indicate that the veteran has 
had abnormal results on liver function tests, which is not a 
disability in itself.  Extensive diagnostic tests and studies 
have been all been normal, other than a finding of fatty 
liver, which also is not considered a disability for VA 
purposes.  Thus the veteran has failed to meet the first 
Caluza requirement for medical evidence of current 
disability.  The Board further finds that even if the 
abnormal lab readings were considered to be a current 
disability, there is no medical evidence of a nexus between 
these findings and the veteran's prior service.  In fact, 
there is medical evidence that the veteran has a history of 
elevated liver readings dating from 1986, prior to his latest 
period of active service.  

With regard to the veteran's claim for service connection for 
a liver condition as a manifestation of an undiagnosed 
illness, the Board also finds it to be not well grounded.  
Specifically, the Board finds that although there is 
objective evidence of elevated liver transaminases which have 
not been medically attributed to any known medical diagnosis, 
these signs and symptoms existed prior to the veteran's 
Persian Gulf service.  The VA has concluded that it would 
exceed the Secretary's statutory authority to compensate for 
aggravation of disabilities resulting from preexisting 
undiagnosed illnesses.  See 60 Fed. Reg. 6660 (February 3, 
1995).  Thus, the veteran has failed to present a 
wellgrounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  See VAOPGCPREC 4-99 (May 3, 1999).

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

f.  Diabetes mellitus

The Board finds that the veteran has failed to present a well 
grounded claim for entitlement to service connection for 
diabetes mellitus.  

In addition to the general law and regulations pertaining to 
service connection as set forth above, where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as diabetes 
mellitus, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Under the rating 
criteria of Diagnostic Code 7913, a 10 percent evaluation is 
warranted for diabetes mellitus manageable by restricted diet 
only.  38 C.F.R. § 4.119, Code 7913 (1999).

In the instant case, there is no evidence of diabetes 
mellitus during the veteran's active service, nor within the 
one year presumptive period following service.  Although most 
of the veteran's service medical records are unavailable, we 
do have evidence that his blood sugar test was negative in 
May 1991.  Further review of the post-service medical 
evidence of record reveals that the first indication of 
diabetes mellitus was during the veteran's hospitalization in 
June 1994, when a diagnosis of elevated blood sugar was 
recorded.  In September 1994 he was diagnosed to have 
borderline diabetes, and in November 1994, it was noted that 
the veteran was being followed in the nutrition clinic for 
his obesity and diabetes control.  The Board notes that this 
is several years after the veteran's discharge from active 
service in May 1991.  

The Board further notes that there is no medical evidence of 
a nexus between the veteran's currently diagnosed diabetes 
mellitus and his prior service.  Thus, the Board concludes 
that the veteran has failed to satisfy the second and third 
requirements under Caluza for a well grounded claim.  Thus, 
the claim must be denied.  

Because the appellant has failed to meet his initial burden 
of submitting evidence of a well grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the appellant's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


g.  Acquired psychiatric disorder

With respect to the veteran's claim for direct service 
connection for an acquired psychiatric disorder, the Board 
finds that he has failed to submit a well grounded claim.  
There is medical evidence of current disability; however, 
there is no medical evidence of a link between the veteran's 
prior service and his current psychiatric disability, 
variously diagnosed as depression; schizophrenia, paranoid 
type; organic mood disorder; atypical bipolar disorder; 
psychosis not otherwise specified (NOS), cognitive disorder 
NOS, and panic disorder with agoraphobia.

Review of the available service medical records revealed no 
evidence of a psychiatric condition or disorder.  Review of 
the post-service medical records indicate that Dr. Peluso in 
1992 noted it was difficult to tell whether the veteran was 
exhibiting tiredness or depression.  The veteran was admitted 
to a VA medical center in June 1994 with various medical 
complaints as well as complaints of sleep disturbances, 
delusions of being visited at night be a "visitor", 
auditory and visual hallucinations, paranoid ideation, and 
memory loss.  The veteran reported a history of auditory 
hallucinations and depression of approximately one year 
duration.  The diagnosis at discharge was Psychosis NOS.  

Thereafter, the veteran submitted a claim for entitlement to 
service connection for a psychiatric disorder in June 1994.  

VA medical records dated since June 1994 show continued 
outpatient psychiatric treatment, to include psychotropic 
medications, to the present time.  Although the veteran's 
condition has been variously diagnosed, there is no clinical 
evidence or medical opinion of record linking it to the 
veteran's prior active service which ended in June 1991.  
Thus, the Board concludes that the veteran has failed to 
satisfy the evidentiary requirements of a well grounded 
claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder as a manifestation of an 
undiagnosed illness, the Board finds it also to be not well 
grounded.  There is no evidence showing that the veteran has 
"undiagnosed" illness(es) accounting for his psychological 
complaints.  His symptoms and findings on psychiatric 
examinations have been attributed to known clinical 
diagnoses.  As the provisions of 38 C.F.R. § 3.317 only apply 
to an undiagnosed illness, service connection is precluded 
under this regulation.  See 38 C.F.R. § 3.317(a)(1)(i) 
(1999).


II.  Service connection for a right knee disorder, left knee 
disorder, and right ankle disorder

a.  Bilateral knee disorder

The Board concedes that the veteran has presented claims 
which are "well-grounded" or plausible within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claims.

It is noted that a May 1989 report of service medical 
examination found all systems normal.  There are no service 
treatment records available from the veteran's period of 
active duty from November 1990 to May 1991.  However, he 
submitted a claim for a bilateral knee disorder in August 
1991, and on VA examination several months later (November 
1991) was diagnosed to have bilateral chondromalacia 
patellae.  

In support of his knee and ankle claims, the veteran also 
submitted several "buddy" statements.  In January 1993, a 
statement received from [redacted] indicated that he 
witnessed the veteran's fall and that he twisted his ankle.  
Mr. [redacted], in a February 1994 statement, indicated that he 
witnessed the fall and that the veteran subsequently 
complained of ankle and knee pain.  Mr. [redacted], in a March 
1993 statement indicated he had seen the veteran limping in 
service.  Mr. [redacted], in an undated statement, 
indicated that he assisted the veteran to their tent when he 
injured his leg and knee during a fall from a truck.  

Post-service treatment records, both VA and private, dated 
from 1992 to the present, show continued complaints and 
treatment for a bilateral knee condition, with orthoscopic 
surgery on the right in 1992 and again in 1994.  Thus, the 
Board finds that the evidence is at least in equipoise as to 
whether the veteran's bilateral knee disorder was incurred in 
service.  Consequently, service connection is granted for a 
bilateral knee disorder.

b.  Right ankle disorder

With regard to the right ankle claim, the Board finds that 
the veteran has failed to submit a well grounded claim.  
Specifically, the Board finds that there is no competent 
medical evidence of a current right ankle disability related 
to the veteran's period of active service.

The Board again notes that the pre-service report of 
examination dated May 1989 noted no ankle disorder or 
disability.  Nor was any such disorder mentioned in the 
veteran's service examination conducted in May 1991 or VA 
examination conducted in November 1991 although the veteran 
did give a history of twisting his ankle in service when he 
fell from the truck.  The veteran first submitted a claim for 
an ankle disorder in October 1992.  

Review of post-service VA and private medical outpatient and 
inpatient treatment records revealed no objective evidence of 
a right ankle disorder or disability.  Report of VA 
examination conducted in August 1994 noted x-ray and physical 
examination of the right ankle was normal.  The diagnosis 
based on the veteran's history was status post sprain of 
right ankle with residual pain.  Report of VA examination 
conducted in February 1998, noted subjective complaint of 
recurring right ankle pain.  Examination of the right ankle 
was normal; however, based on the veteran's history, the 
diagnosis was " residuals of right ankle sprain."  

The veteran is certainly capable of providing evidence of 
symptomatology.  However, even accepting his statements as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own opinion.  He does not 
have the medical expertise to render a probative opinion as 
to medical diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board concludes that although the veteran has submitted 
lay evidence of a fall in service, there is no evidence of no 
competent medical evidence of current disability related to 
such fall in service or any other incident of service; nor, 
alternatively has the veteran submitted evidence of 
chronicity of symptomatology since service with medical 
evidence linking current disability to such symptomatology.  


III.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension

The RO denied the appellant's claim for service connection 
for hypertension in August 1992.  That decision became final 
when the veteran failed to timely appeal.  See 38 U.S.C.A. 
§ 7105 (1991); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to timely appeal an RO decision within the 
one-year period renders the decision final).  Under pertinent 
law and regulations, as interpreted by the Court, the claim 
may not thereafter be reopened or allowed, except if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet. App. 273, 285 (1996).


According to 38 C.F.R. § 3.156(a)(1999),

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome.  
1 Vet. App. 171, 174 (1991).  The Federal Circuit proceeded 
to adopt the standard set forth in 38 C.F.R. § 3.156(a) 
(1997) as the appropriate standard for determining whether 
new and material evidence had been submitted.  Second, as a 
result of Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, 12 Vet. 
App. 1, 5 (1998).  Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.

Evidence considered by the RO in its August 1992 decision 
included the veteran's service medical records from his first 
period of service, which reflected blood pressure readings 
within the normal range; National Guard service examination 
reports while he was in the National Guard dated in May 1985, 
May 1989, and while on active duty in May 1991, which showed 
elevated blood pressure readings; and report of VA 
examination dated November 1991, which noted diagnosis of 
benign essential hypertension under good control with 
medication.

The RO in August 1992, denied service connection for 
hypertension based on a careful review and weighing of the 
evidence of record at that time because, ultimately, it 
concluded that the veteran's hypertension had existed prior 
to his recent period of active service and was not aggravated 
by service.

The evidence received by the VA since the August 1992 RO 
decision consists of VA and private treatment records showing 
diagnosis and continued treatment for hypertension.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is not new and material to the 
issue of service connection for hypertension.  New evidence 
is that which is not merely cumulative of other evidence on 
the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
citing Williams v. Sullivan, 905 F.2d 214, 216 (8th Cir. 
1990).  Material evidence is that which is relevant and 
probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
additional evidentiary submissions merely show current 
continued treatment for hypertension, an element of the claim 
that was previously shown on consideration of the claim by 
the RO in August 1992.  As such, the Board finds that the 
additional evidence submitted is merely cumulative or 
redundant of the evidence considered in the August 1992 RO 
decision.  No additional evidence has been presented as to 
whether the veteran's hypertension did preexist his active 
service beginning in November 1990 or whether the 
hypertension was aggravated by such service.  As the veteran 
has failed to submit new and material evidence to reopen the 
claim, the question of whether it is well grounded need not 
be addressed.  Accordingly, the claim is denied.



ORDER

Entitlement to service connection for a skin condition, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness, is denied.
Entitlement to service connection for a respiratory/pulmonary 
disorder, on a direct basis, or alternatively as a 
manifestation of an undiagnosed illness, is denied.
Entitlement to service connection for headaches, on a direct 
basis, or alternatively as a manifestation of an undiagnosed 
illness, is denied.
Entitlement to service connection for fatigue, on a direct 
basis, or alternatively as a manifestation of an undiagnosed 
illness, is denied.
Entitlement to service connection for a liver condition, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness, is denied.
Entitlement to service connection for diabetes mellitus, is 
denied.
Entitlement to service connection for an acquired psychiatric 
disorder, on a direct basis, or alternatively as a 
manifestation of an undiagnosed illness, is denied.
Entitlement to service connection for a bilateral knee 
disorder is granted.
Entitlement to service connection for a right ankle disorder 
is denied.
Having found that new and material evidence has not been 
presented to reopen the claim for service connection for 
hypertension, the benefit sought on appeal remains denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



